Case 2:19-cv-04792-AB-AS Document 36 Filed 04/06/21 Page 1of1 Page ID #:134

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: CV 19-04792-AB (ASx) Date: April 6, 2021

 

Title: | Shonna Counter v. Public Storage et al

 

 

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge
Carla Badirian N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing
Proceedings: [In Chambers] Order To Show Cause Regarding Dismissal for Lack of
Prosecution

Plaintiff(s) are ORDERED to show cause why this case should not be dismissed, for lack of prosecution.
Link v. Wabash R. Co., 370 U.S. 626 (1962) (Court has inherent power to dismiss for lack of
prosecution on its own motion).

In the present case, it appears that one or more of these time periods has not been met. Specifically, the
current trial date is approaching and the deadlines for pretrial filings have passed. See Dkt. No. 29.
Accordingly, the Court, on its own motion, orders plaintiff to show cause, in writing, on or before April
12, 2021, why this action should not be dismissed for lack of prosecution. Pursuant to Rule 78 of the
Federal Rules of Civil Procedure, the court finds that this matter is appropriate for submission without
oral argument. The Order to Show Cause will stand submitted upon the filing of plaintiff's response.
Failure to respond to this Order to Show Cause will be deemed consent to the dismissal of the action.

The docket reflects that Plaintiff(s) are not actively pursuing this matter. Plaintiff(s) can
satisfy this order by filing a Status Report, not to exceed 4 pages, setting forth the current

status of the litigation.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk CB
